An unpub|isliied order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE 'SUPREME COURT OF THE STATE OF NEVADA

RICKIE SLAUGHTER, N@. 64671
Appellant,

VS.

JEsUs PRIETo, IN Hls INDIVIDUAL F l L E D
CAPACITY As A PERsoN AND IN Hls AFR
QFFICIAL CAPACITY As A » l 5 F-'W*
DETECTIVE oF THE NoRTH LAs °LE;;§A§;ES»SF_LF.{,§HEEM@N
vEGAs PoLICE DEPARTMENT, ,, \ °“'“
Respondent. °E Y°"ER

C)RDER DISMISSING APPEAL

When this proper person appeal was docketed, this court gave
appellant 40 days to tile and serve his civil proper person appeal
statement. Appellant’s civil appeal statement was due in this court by
February 3, 2014. To date, appellant has failed to file his civil proper
person appeal statement‘or otherwise respond to this court’s directive
Accordingly, we conclude that appellant has abandoned this pappeal, and
we

ORDER this appeal DISl\/[ISSED.

 ,J.

Hardesty

3
, J. , J.
Douglas Cherry

cc: Hon. Kenneth C. Cory, District Judge
Rickie Lamont Slaughter, Jr.
North Las Vegas City Attorney
Eighth District Court Clerk

SuPREME Coum
oF
NsvAnA

<031947,4 am
l"{-l?-.OOL@